COURT OF APPEALS








COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 



 
LUPE BARRERA,
 
                            Appellant,
 
v.
 
THE STATE OF
  TEXAS,
 
                            Appellee.


 
 '
   
 '
   
 '
   
 '
   
 '
   
 ' 
 


 
 
                No. 08-01-00395-CR
 
Appeal from the
 
143rd District Court
 
of Reeves County, Texas 
 
(TC# 91-12-05520-CRR) 
 



 
O P I N I O N
 




This appeal arises from a revocation
of community supervision.  On April 10,
1992, appellant waived trial by jury and entered a plea of guilty before the
court to the offense of burglary of a building as a second-degree felony.  He was convicted, and the court assessed
punishment pursuant to a plea agreement at confinement for six years and a fine
of $750.  The sentence was suspended in
favor of six years probation and performance of 250 hours of community service.  On September 14, 2001, after several extensions
of the probation period, the community supervision was revoked for violation of
the terms and conditions.  At the hearing
for revocation of community supervision, appellant pleaded not true.  The district court found otherwise.  The original sentence of six years= confinement was reinstated and
modified to rescind the fine.  We affirm.
Appellant=s court-appointed counsel has filed a
brief in which he has concluded that the appeal is wholly frivolous and without
merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh.
denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting
a professional evaluation of the record demonstrating why, in effect, there are
no arguable grounds to be advanced. See High v. State, 573 S.W.2d 807 
(Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App.
1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous
v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  A copy of counsel=s brief has been delivered to
appellant, and appellant has been advised of his right to examine the appellate
record and file a pro se brief.
We have carefully reviewed the
record, counsel=s brief, and appellant=s pro se brief and agree that the
appeal is wholly frivolous and without merit. 
Further, we find nothing in the record that might arguably support the
appeal.
The judgment is affirmed.
 
                                                                        

SUSAN
LARSEN, Justice
October 3, 2002
 
Before Panel No. 1
Larsen, McClure, and Chew,
JJ.
 
(Do Not Publish)